Citation Nr: 9912005	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-07 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
testicular cancer.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

The veteran's original claim for service connection for 
testicular cancer was denied by the Atlanta, Georgia RO in 
August 1995, with notification sent on August 21, 1995.  The 
veteran did not appeal this decision.

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Atlanta, Georgia VARO, which found that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for testicular cancer.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for testicular cancer.  

Service medical records previously before the RO in August 
1995, were negative for any evidence of testicular cancer.  
His May 1971 separation examination was negative for any 
testicular problems.

Private treatment notes considered by the RO in its August 
1995 decision were limited to treatment notes from June and 
July 1984 showing treatment for a shoulder condition.  No 
records pertaining to testicular cancer were submitted at 
that time.

Evidence received after the August 1995 rating decision 
include hospital reports and diagnostic studies reports 
showing that the veteran was diagnosed with testicular cancer 
in December 1990, and underwent right radical orchiectomy 
surgery.  Pathology findings returned with anaplastic and 
atypical seminoma, with the spermatic cord and epididymis 
unremarkable.  

The veteran is noted to have filled out several VA 21-4142 
forms, authorizing the release of medical information to the 
Department of Veterans' Affairs.  In its August 1997 rating 
decision and the March 1998 statement of the case, the RO 
acknowledged receipt of these VA 21-4142 forms, but stated 
that it did not request the medical evidence from the various 
places listed because the medical evidence currently on 
record shows the testicular cancer to have been diagnosed in 
December 1990, many years after discharge and not within a 
year from the veteran's separation from active duty.  

Upon review of the evidence, the Board finds that due process 
considerations require a remand of this matter.  The Board's 
ability to determine whether new and material evidence has 
been submitted in this case is undermined by the RO's action 
in declining to obtain medical evidence from the medical 
facilities listed by the veteran.  While the records were not 
obtained on the basis that they likely would not show the 
cancer to have become manifest due to service, the absence of 
these records from the claims file denies the RO and the 
Board a chance to determine whether they actually represent 
new and material evidence, or are indeed nonprobative as 
predicted by the RO.
 
Further, since the time the appeal was certified, the United 
States Court of Appeals for the Federal Circuit issued a 
decision in the case of Hodge v. West 155 F.3d 1356 (1998), 
which affects the way in which evidence is to be evaluated in 
order to determine whether it is new and material.  

In Hodge, the Federal Circuit held that the Court of Veterans 
Appeals impermissibly ignored the definition of "material 
evidence" adopted by the Department in 38 C.F.R. § 3.156 and 
without sufficient justification or explanation, rewrote the 
regulation to require, with respect to newly submitted 
evidence, that "there must be a reasonable possibility that 
new evidence, when viewed in the context of all the evidence 
both old and new would change the outcome."  See, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Federal Circuit held 
invalid the Colvin test for materiality, as it was more 
restrictive than 38 C.F.R. § 3.156(a).  The Board finds that 
this case should be remanded to the RO for further 
consideration consistent with the provisions of 38 C.F.R. § 
3.156 (1998), in light of the Hodge decision.

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should attempt to obtain the 
medical records from the medical 
providers listed by the veteran in the 
numerous 21-4142's submitted by him.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder, irregardless of any duplicate 
status that may exist.  If those records 
are no longer available, or otherwise not 
obtained by the RO, a written record of 
such should be associated with the claims 
folder and the veteran and his 
representative should be provided with 
information concerning the negative 
results.

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO 
pursuant to this remand.  In addition, as 
alluded to above, the RO's readjudication 
of the claim must comport with the 
Federal Circuit's holding in Hodge, 
supra, regarding whether the evidence 
submitted is new and material so as to 
allow reopening of the previously denied 
claim according the specific criteria set 
forth under 38 C.F.R. § 3.156(a).  

3.  The veteran is advised that he or his 
representative may furnish additional 
evidence and argument while the case is 
in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).


If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order. No action is required of the veteran 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


